188 F.2d 931
NATIONAL LABOR RELATIONS BOARD,v.I.F. SALES CO.
No. 11216.
United States Court of Appeals, Sixth circuit.
March 23, 1951.

George J. Bott, Washington, D.C., John A. Hull.  Jr., and Philip Fusco, Cleveland, Ohio, for petitioner.
R. F. Vandemark and R. W. Vandemark, Elyria, Ohio, R. W. Vandemark, Elyria, Ohio, for respondent.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the transcript of the record, the briefs of the parties, and the arguments of counsel; and it appearing that the findings of the National Labor Relations Board that employee John Wherley was discharged by respondent as a result of discrimination against him because of union activities, and that respondent's operations affected interstate commerce within the meaning of the National Labor Relations Act, as amended, are sustained by substantial evidence on the record as a whole; and upon consideration of respondent's contentions that there was no showing that Section 9(f), (g), and (h) of the Act, 29 U.S.C.A. § 151 et seq., had been complied with; that such compliance was a jurisdictional requirement; and that the record must affirmatively show compliance with the said provisions of the Act; and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the National Labor Relations Board be enforced.  See National Labor Relations Board v. Wiltse, 6 Cir., 188 F.2d 917; National Labor Relations Board v. Vulcan Forging Co., 6 Cir., 188 F.2d 927; National Labor Relations Board v. Greensboro Coca Cola Bottling Co., 4 Cir., 180 F.2d 840.